14-1421-cv
Mental Hygiene Legal Service v. Cuomo

                                   UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and
this Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this Court, a
party must cite either the Federal Appendix or an electronic database (with the notation “summary
order”). A party citing a summary order must serve a copy of it on any party not represented by
counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 22nd
day of April, two thousand fifteen.

PRESENT:            GUIDO CALABRESI,
                    JOSÉ A. CABRANES,
                    RAYMOND J. LOHIER, JR.,
                                 Circuit Judges.


MENTAL HYGIENE LEGAL SERVICE,

                    Plaintiff-Appellant,

                              v.                                                     No. 14-1421-cv

ANDREW CUOMO, in his official capacity as Governor
of the State of New York et al.,

                    Defendants-Appellees,

ATOOSA P. MAMDANI et al.,

                    Defendants.*


FOR PLAINTIFF-APPELLANT:                                          SADIE ZEA ISHEE (Dennis B. Feld, Maura M.
                                                                  Klugman, Deborah P. Mantell, on the brief),
                                                                  Mental Hygiene Legal Service, New York,
                                                                  NY.


         *   The Clerk of Court is directed to amend the official caption to conform with the above.
FOR DEFENDANTS-APPELLEES:                                 STEVEN C. WU, Deputy Solicitor General
                                                          (Barbara D. Underwood, Solicitor General,
                                                          Cecelia C. Chang, Special Counsel to the
                                                          Solicitor General, on the brief), for Eric T.
                                                          Schneiderman, Attorney General of the State
                                                          of New York, New York, NY.

     Appeal from a judgment of the United States District Court for the Southern District of
New York (Deborah A. Batts, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.

        Plaintiff Mental Hygiene Legal Service (“MHLS”) appeals from the District Court’s March
31, 2014 judgment dismissing for lack of standing its challenge to the constitutionality of certain
provisions of the New York Sex Offender Management and Treatment Act, N.Y. Mental Hyg. Law
§ 10 (“SOMTA”). We assume the parties’ familiarity with the underlying facts, the procedural history
of the case, and the issues on appeal.

         “Whether a plaintiff has standing to sue is a question of law, which we review de novo.”
Disability Advocates, Inc. v. N.Y. Coal. for Quality Assisted Living, Inc., 675 F.3d 149, 156 (2d Cir. 2012).
“[A]n association has standing to bring suit on behalf of its members when: (a) its members would
otherwise have standing to sue in their own right; (b) the interests it seeks to protect are germane to
the organization’s purpose; and (c) neither the claim asserted nor the relief requested requires the
participation of individual members in the lawsuit.” Hunt v. Wash. State Apple Adver. Comm’n, 432
U.S. 333, 343 (1977). Where an association is not a traditional voluntary membership organization,
its constituents must nevertheless possess sufficient “indicia of membership.” Id. at 344. See generally
Disability Advocates, 675 F.3d at 157. Alternatively, litigants seeking to assert third-party standing must
satisfy three important criteria: “The litigant must have suffered an ‘injury in fact,’ thus giving him or
her a ‘sufficiently concrete interest’ in the outcome of the issue in dispute, the litigant must have a
close relation to the third party, and there must exist some hindrance to the third party’s ability to
protect his or her own interests.” Powers v. Ohio, 499 U.S. 400, 411 (1991) (internal citations omitted).

         Upon de novo review of the record and relevant law, we conclude that the District Court
properly dismissed MHLS’s complaint for lack of associational standing. MHLS concedes that its
constituents do not “elect” its members, do not “serve” on the association, and do not “finance its
activities.” Hunt, 432 U.S. at 344. Instead, MHLS’s directors are appointed by the New York State
judiciary, MHLS must follow a statutorily mandated advocacy program, and MHLS’s budget is
controlled by New York’s Office of Court Administration. Appellant’s Br. 7. Although MHLS
represents and advises individual constituents as counsel, those constituents lack sufficient “indicia
of membership” in MHLS for it to provide them “the means by which they express their collective
views and protect their collective interests.” Hunt, 432 U.S. at 345; see also Disability Advocates, 675

                                                     2
F.3d at 158–59 (“Tellingly, there is scant evidence in the record that the individuals with mental
illness whom DAI purports to represent have the power to elect its directors, make budget
decisions, or influence DAI’s activities or litigation strategies.”).

          The District Court also properly found that MHLS lacks third-party standing. Although
MHLS argues that its constituents’ privacy concerns, fear of retaliation, and mental disabilities
hinder their ability to bring lawsuits to vindicate their rights, there is scant evidence in the record of
such hindrance. Quite the contrary, MHLS concedes that it already has represented constituents in
numerous lawsuits in New York State court raising the same constitutional claims at issue here. See,
e.g., State v. Enrique T., 937 N.Y.S.2d 203 (1st Dep’t 2012) (holding that pre-trial detention claims
under Mental Hygiene Law § 10.06(k) were not moot because they were likely to evade review). On
this record, we see no reason why, pursuant to its statutory mandate, MHLS will not continue to
represent its constituents and assert these claims in such individual suits, which will predictably arise
in the course of state court proceedings under SOMTA. Accordingly, regardless of whether MHLS
has established an “injury-in-fact,” third-party standing is not appropriate in this case “as a
prudential matter.” Singleton v. Wulff, 428 U.S. 106, 112 (1976).

                                           CONCLUSION

       We have considered all of the arguments raised by MHLS on appeal and find them to be
without merit. For the reasons stated above, we AFFIRM the District Court’s March 31, 2014
judgment.


                                                         FOR THE COURT:
                                                         Catherine O’Hagan Wolfe, Clerk




                                                    3